United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0463
Issued: July 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 23, 2014 appellant timely filed an appeal of an October 3, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the most recent OWCP merit decision of April 15, 2013, and the filing of this
appeal on December 23, 2014, pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the
claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely under 5 U.S.C. § 8124.
1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for an oral argument pursuant to 20 C.F.R. § 501.5(b). After exercising its
discretion, the Board denied the request as the arguments could adequately be addressed in a decision based on a
review of the record. Order Denying Request for Oral Argument, Docket No. 15-463 (issued May 5, 2015).

On appeal, appellant contends that her attorney at the time never informed her that a
request had been submitted for a schedule award nor that a decision had been made. She also
contended that she had not been sent a copy of the schedule award decision in a timely manner.
Appellant argued that she did not have the opportunity to present her case properly.
FACTUAL HISTORY
On November 7, 2003 appellant, then a 48-year-old nursing assistant, filed a traumatic
injury claim alleging that on November 3, 2003, she suffered a sprain to her left arm while
assisting a patient out of bed. On January 14, 2004 OWCP accepted appellant’s claim for left
shoulder sprain. It later accepted appellant’s claim for sprain of the left upper arm, other bursitis,
left, and trigger finger (acquired), left.
On September 14, 2012 appellant signed a Form CA-7 claiming a schedule award. By
letter dated March 13, 2013, OWCP acknowledged to appellant that her claim for schedule
award had been received. By decision dated April 15, 2013, it denied her request for a schedule
award. The decision was addressed to appellant at her address of record in Bronx, New York
and a copy was sent to her counsel at that time.
By letter dated April 23, 2013, appellant’s counsel advised OWCP that he no longer
represented appellant. By letter dated June 23, 2014, appellant told OWCP that she had not been
informed about her decision until June 23, 2014 and had not been aware that her request for a
schedule award had been denied until that date.
By letter dated July 23, 2014, received by OWCP on August 5, 2014, appellant requested
that her “[s]chedule [a]ward hearing be reopened.” She noted that on July 23, 2014, when she
checked on the status of her claim with the claims examiner, she was informed that it had been
denied on April 15, 2013. Appellant stated that she was unaware that the hearing had taken
place and did not receive documentation stating the denial and the reason for the denial. She
noted that she was no longer represented by her prior attorney, and was unaware that a schedule
award request had been filed on her behalf.
By decision dated October 3, 2014, OWCP denied appellant’s request for an oral hearing
as it was untimely filed. It further reviewed her request at its discretion, and determined that the
issue could equally well be addressed by requesting reconsideration.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that, before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.3 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.4 OWCP’s regulations provide that the request must be
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

2

sent within 30 days of the date of the decision for which a hearing is sought and also that the
claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.5 A claimant is entitled to a hearing as a matter of right if the
request is filed within 30 days.6
The Board has held that OWCP, in discretionary authority7 has the power to hold
hearings in certain circumstances where no legal provision was made for such hearings and that
OWCP must exercise this discretionary authority in deciding whether to grant a hearing.8
ANALYSIS
In a decision dated April 15, 2013, OWCP denied appellant’s claim for a schedule award.
Appellant’s request for an oral hearing of this decision was received by OWCP on
August 5, 2014. In a decision dated October 3, 2014, OWCP denied her hearing request as
untimely. As appellant’s request for hearing was dated July 23, 2014, more than 30 days after
OWCP issued its April 15, 2013 merit decision, her request was untimely and she was not
entitled to a hearing as a matter of right.
OWCP retains discretionary power to grant a hearing or review of the written record even
when a claimant is not entitled to a hearing or review as a matter of right.9 In its October 3, 2014
decision, it exercised that discretion by stating that it had considered the matter in relation to the
issue involved and denied appellant’s request for an oral hearing. OWCP determined that the
case could be resolved by submitting additional evidence to it with a reconsideration request.
The Board has held that the only limitation on OWCP’s discretionary authority is
reasonableness. An abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from the established facts.10 The evidence does not establish that OWCP
committed any action in connection with its denial of appellant’s request for an oral hearing
which could be found to be an abuse of discretion. Accordingly, the Board finds that OWCP
properly denied her request for an oral hearing as untimely under section 8124.11
The Board finds that appellant’s arguments raised on appeal are without merit. Appellant
signed the claim for a schedule award and also contacted OWCP to follow up on her claim. The
Board also notes that the decision was addressed and mailed to appellant’s address of record.
Absent evidence to the contrary, a document properly addressed and mailed in the ordinary
5

Id. at § 10.616(a).

6

See Leona B. Jacobs, 55 ECAB 753 (2004).

7

5 U.S.C. §§ 8101-8193.

8

Marilyn F. Wilson, 52 ECAB 347 (2001).

9

Afegalai L Boone, 53 ECAB 533 (2002).

10

P.S., Docket No. 13-2027 (issued July 2, 2014); see also André Thyratron, 54 ECAB 257 (2002).

11

Supra note 3.

3

course of business is presumed to have been received under the mailbox rule.12 OWCP’s
April 15, 2013 decision was mailed to appellant’s address of record and is presumed to have
been received by her absent any notice of nondelivery.13 Furthermore, the Board notes that an
additional copy of the decision was sent to appellant’s former attorney.14
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely under 5 U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 3, 2014 is affirmed.
Issued: July 14, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See James A. Gray, 54 ECAB 277 (2002).

13

A.M., Docket No. 14-1546 (issued December 16, 2014).

14

See 20 C.F.R. § 10.127, which provides in pertinent part: “A copy of the decision shall be mailed to the
employee’s last known address. If the employee has a designated representative before OWCP, a copy of the
decision will also be mailed to the representative.…”

4

